Name: Commission Regulation (EEC) No 1380/86 of 7 May 1986 fixing the buying-in prices for forequarters in the beef and veal sector valid with effect from 12 May 1986 and repealing Regulation (EEC) No 2913/85
 Type: Regulation
 Subject Matter: trade policy;  prices
 Date Published: nan

 No L 120/44 Official Journal of the European Communities 8 . 5 . 86 COMMISSION REGULATION (EEC) No 1380/86 of 7 May 1986 fixing the buying-in prices for forequarters in the beef and veal sector valid with effect from 12 May 1986 and repealing Regulation (EEC) No 2913/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Whereas the maximum and minimum limits within which the Member States may vary the buying-in prices to take account of the classification subdivisions which they apply by virtue of Article 3 (3) of Regulation (EEC) No 1208/81 should be defined for each quality ; Whereas the joint presentation of the forequarter and hindquarter from the same half-carcase serves to facilitate controls carried out by the intervention agency as regards respect for the rules governing quality and the classifica ­ tion of meats presented ; whereas, to this effect, provisions should be introduced enabling the intervention agencies to require that the two quarters be presented together ; Whereas Commission Regulation (EEC) No 2913/85 of 18 October 1985 fixing the buying-in prices for hind ­ quarters in the beef and veal sector valid with effect from 21 October 1985 (8), as last amended by Regulation (EEC) No 766/86 (9), should be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing for the 1986/87 marketing year the guide price and intervention price for adult bovine animals (3), and in particular Article 3 (4) and (5) thereof, Whereas pursuant to the provisions of Council Regulation (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in beef and veal (4), as last amended by Regulation (EEC) No 427/77 (5), the qualities and presentations of products bought in must be determined while taking account, on the one hand, of the need to ensure effective support for the market and balance between the market in question and that of rival animal products and, on the other hand, the Commu ­ nity's financial responsibilities in this field ; whereas buying-in operations should therefore be restricted to certain qualities and presentations ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, by Regulation (EEC) No 869/84 (*), the Council decided, by way of an experiment, to implement for a period of three years the Community scale for the classifi ­ cation of carcases of adult bovine animals established under Council Regulation (EEC) No 1208/81 Q, in connection with intervention measures ; whereas the cate ­ gories and qualities of products which may be bought in by the intervention agencies must therefore be defined on the basis of the said scale, in applying from the beginning of the 1986/87 marketing year a single purchase price in the Community as constituted on 31 December 1985 ; 1 . With effect from 12 May 1986, the intervention agencies shall purchase the forequarters of certain quali ­ ties of adult bovine animals offered subject to the condi ­ tions laid down in Commission Regulation (EEC) No 2226/78 (10), at prices fixed for each product in the Annex hereto . 2 . The buying-in prices for each quality, referred to in paragraph 1 , may be increased by a maximum of 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classification under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208 /81 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 119 , 8 . 5 . 1986. (4) OJ No L 132, 15 . 5 . 1973 , p. 3 . Is) OJ No L 61 , 5 . 3 . 1977, p. 16 . (&lt;) OJ No L 90, 1 . 4 . 1984, p. 32. 0 OJ No L 123, 7 . 5 . 1981 , p. 3 . (8) OJ No L 279 , 19 . 10 . 1985, p . 31 0 OJ No L 72, 15 . 3 . 1986, p . 17 . H OJ No L 261 , 26 . 9 . 1978 , p . 5. 8 . 5 . 86 Official Journal of the European Communities No L 120/45 3 . The Member States which proceed with the sub ­ division of classes foreseen in paragraph 2 are authorized to limit purchases into intervention to some of these sub-classes . forequarter offered, the hindquarter from the same half ­ carcase . Article 2 Regulation (EEC) No 2913/85 is hereby replaced. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall apply with effect from 12 May 1986 . 4 . Subject to the conditions referred to above, only meats from male animals shall be eligible for buying-in operations . 5 . At the request of the intervention agency concerned the operator shall present to the latter, together with the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 120/46 Official Journal of the European Communities 8 . 5 . 86 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Canales de jÃ ³venes animales machos no castrados de menos de 2 aÃ ±os, Canales de animales machos castrados. Slagtekroppe af unge ikke-kastrerede handyr pa under to ar, Slagtekroppe af kastrerede handyr. SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen , nicht kastrierten Tieren von weniger als 2 Jahren , SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. CategorÃ ­a A : CategorÃ ­a C . Kategori A : Kategori C : Kategorie A : Kategorie C : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Category A : Category C : Categorie A : CatÃ ©gorie C : Categoria A : Categoria C : Categorie A : Categorie C : Categoria A : Categoria C : Carcases of uncastrated young male animals of less than two years of age, Carcases of castrated male animals . Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans , Carcasses d'animaux mÃ ¢les castrÃ ©s. Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Carcasse di animali maschi castrati . Geslachte met-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Geslachte gecastreerde mannelijke dieren . CarcaÃ §as de animais jovens machos, nÃ £o castrados, de menos de dois anos, CarcaÃ §as de animais machos castrados Precio de compra expresado en ECUS por 100 kilogramos de productos OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt PreÃ §o de compra expresso em ECUs por 100 quilogramas de produtos BELGIQUE/BELGIÃ   Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des :  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Categorie A classe U2 / Categorie A klasse U2 CatÃ ©gorie A classe R2 / Categorie A klasse R2 CatÃ ©gorie A classe R3 / Categorie A klasse R3 CatÃ ©gorie A classe 02 / Categorie A klasse 02 CatÃ ©gorie A classe 03 / Categorie A klasse 03 276,75 265,50 262,50 248,25 244,50  Quartiers avant, dÃ ©coupe droite Ã 8 cÃ ´tes, provenant des :  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : CatÃ ©gorie A classe U2 / Categorie A klasse U 2 CatÃ ©gorie A classe R2 / Categorie A klasse R2 CatÃ ©gorie A classe R3 / Categorie A klasse R3 CatÃ ©gorie A classe 02 / Categorie A klasse 02 CatÃ ©gorie A classe 03 / Categorie A klasse 03 295,20 283,20 280,00 264,80 260,80 DANMARK  Forfjerdinger, udskÃ ¥ret, med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 Kategori C klasse R3 Kategori C klasse 03 265,50 262,50 248,25 244,50 251,25 240,00 No L 120/478 . 5 . 86 Official Journal of the European Communities  Forfjerdinger, lige udskÃ ¥ret med 8 ribben, af : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 Kategori A klasse 03 283,20 280,00 264,80 260,80 DEUTSCHLAND  Vorderviertel, auf 5 Rippen geschnitten, Fleisch - und KnochendÃ ¼nnung bleiben am Vorderviertel, stammend von : Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3 276,75 274,50 265,50 262,50  Vorderviertel, auf 8 Rippen quergeschnitten, stammend von : Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3 295,20 292,80 283,20 280,00 Ã Ã Ã Ã Ã Ã   Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã µÃ Ã ±Ã Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ± Ã ºÃ ¿ÃÃ ®Ã  Ã ¼Ã µ 5 ÃÃ »Ã µÃ Ã Ã ­Ã  Ã · Ã »Ã ¬ÃÃ ± Ã ½Ã ± Ã ±ÃÃ ¿Ã Ã µÃ »Ã µÃ ¯ Ã Ã ¼Ã ®Ã ¼Ã ± Ã Ã ¿Ã ½ Ã µÃ ¼ÃÃ Ã ¿Ã SÃ ¯Ã ¿Ã ½ Ã Ã µÃ Ã ±Ã Ã Ã ·Ã ¼Ã ¿Ã Ã ¯Ã ¿Ã  ÃÃ Ã ¿Ã µÃ Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ±ÃÃ  : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 02 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 03 265,50 262,50 248,25 244,50 ESPAÃ A  Cuartos delanteros, corte a 5 costillas, incluida la falda : CategorÃ ­a A clase U2 CategorÃ ­a A clase U3 CategorÃ ­a A clase R2 CategorÃ ­a A clase R3 CategorÃ ­a A clase 02 CategorÃ ­a A clase 03 238,670 236.795 229,496 226.796 214,921 211,796  Cuartos delanteros, corte recto a 8 costillas CategorÃ ­a A clase U2 CategorÃ ­a A clase U3 CategorÃ ­a A clase R2 CategorÃ ­a A clase R3 CategorÃ ­a A clase 02 CategorÃ ­a A clase 03 254,582 252,582 244,795 241,915 229,249 225,915 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : 276,75 274,50 265,50 262,50 248,25 244,50 266,25 262,50 255,00 251,25 243,75 240,00 CatÃ ©gorie A classe U2 CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 CatÃ ©gorie A classe 02 CatÃ ©gorie A classe 03 CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03 No L 120/48 Official Journal of the European Communities 8 . 5 . 86  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : CatÃ ©gorie C classe U2 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe U4 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe R4 CatÃ ©gorie C classe 03 284,00 280,00 272,00 268,00 260,00 256,00 IRELAND  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Forequarters, straight cut at 10th rib, from : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 262,50 255,00 251,25 243,75 240,00 280,00 272,00 268,00 260,00 256,00 ITALIA Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 276,75 274,50 265,50 262,50 248,25 244,50 LUXEMBOURG  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : CatÃ ©gorie A classe R2 CatÃ ©gorie A classe 02 CatÃ ©gorie C classe R3 CatÃ ©gorie C classe 03 265,50 248,25 251,25 240,00  Quartiers avant, dÃ ©coupÃ © droite Ã 8 cotes, provenant des . CatÃ ©gorie A classe R2 CatÃ ©gorie A classe 02 283,20 264,80 NEDERLAND  Voorvoeten, afgesneden op "&gt; ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Categorie A klasse R2 Categorie A klasse R3  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Categorie A klasse R2 Categorie A klasse R3 265,50 262,50 283,20 280,00 UNITED KINGDOM A. Great Britain  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class R4 266,25 262,50 255,00 251,25 243,75  Forequarters, straight cut at 10th rib, from : Category C class U2 Category C class U3 Category C class U4 Category C class R3 Category C class R4 284,00 280,00 272,00 268,00 260.00 8 . 5 . 86 Official Journal of the European Communities No L 120/49 B. Northern Ireland  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : 262,50 255,00 251,25 243,75 240,00 Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03  Forequarters, straight cut at 10th rib, from : Category C class U3 Category C class U4 Category C class R3 Category C class R4 Category C class 03 280,00 272,00 268,00 260,00 256,00